COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
                                                                   No. 08-20-00064-CR
                                                  §
                                                                     Appeal from the
  EX PARTE:                                       §
                                                                       County Court
  SLADE ALAN MOORE                                §
                                                                of Andrews County, Texas
                                                  §
                                                                      (TC# 19-0135)
                                                  §

                                  MEMORANDUM OPINION

       Slade Alan Moore has filed a notice of appeal of the trial court's interlocutory denial of his

motion to quash information. We dismiss this attempted appeal for want of jurisdiction.

       We do not have jurisdiction of an interlocutory appeal of the denial of a motion to quash

information. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex.Crim.App. 2008)(standard for

determining jurisdiction is not whether appeal is precluded by law, but whether appeal is

authorized by law); Webb v. State, Nos. 10-12-00365-CR, 10-12-00366-CR, 2012 WL 5697585,

at *1 (Tex.App.—Waco Nov. 15, 2012, no pet.)(memo op., not designated for publication)(no

interlocutory appeal from the denial of a motion to quash indictment).

       No law authorizes the interlocutory appeal of a denial of this motion. As such, we dismiss

this appeal for want of jurisdiction.
April 9, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                        2